Name: Commission Regulation (EC) No 1432/2007 of 5 December 2007 amending Annexes I, II and VI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the marking and transport of animal by-products (Text with EEA relevance )
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  organisation of transport;  technology and technical regulations;  health;  research and intellectual property
 Date Published: nan

 6.12.2007 EN Official Journal of the European Union L 320/13 COMMISSION REGULATION (EC) No 1432/2007 of 5 December 2007 amending Annexes I, II and VI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the marking and transport of animal by-products (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) and point 8 of Chapter I of Annex VI thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down specific health requirements for animal by-products not intended for human consumption. (2) Articles 4, 5 and 6 of Regulation (EC) No 1774/2002 provide that Category 1, 2 and 3 materials are to be collected, transported and identified without undue delay in accordance with Article 7 of that Regulation. (3) Article 7 and Annex II lay down requirements for the identification, collection and transport of the different categories of animal by-products and processed products. In order to improve control and traceability, standardised colour-coding of packaging, containers and vehicles should be used for trade in those by-products and processed products. The colours should be chosen in such a way so as to ensure that they can be easily distinguished, including by individuals with impaired colour vision. (4) For the purpose of clarity, a definition of colour-coding should be added to the specific definitions in Annex I to Regulation (EC) No 1774/2002. (5) Member States should have the possibility to establish systems or to lay down additional rules as regards the colour-coding of packaging, containers and vehicles used for the transport of the different categories of animal by-products and processed products within their territory. Such systems or rules should not confuse the standardised colour-coding system used for trade. (6) Member States should also have the possibility to require the marking of animal by-products originating in and remaining on their territory, in addition to the marking of specified risk materials required by Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (2). Such marking, however, should not create barriers for trade or for exports to third countries. (7) Annex II to Regulation (EC) No 1774/2002 sets out rules for the model commercial document which is to accompany animal by-products and processed products during transportation. Additional rules for such documents should be laid down in order to improve identification and traceability of animal by-products. (8) Articles 4, 5 and 6 of Regulation (EC) No 1774/2002 provide that certain processed animal by-products are to be permanently marked, where technically possible with smell, in accordance with Chapter I of Annex VI to that Regulation. (9) Chapter I of Annex VI to Regulation (EC) No 1774/2002 provides that processed products derived from Category 1 or 2 materials, with the exception of liquid products destined for biogas or composting plants, must be permanently marked, where technically possible with smell, using a system approved by the competent authority. So far, due to a lack of available scientific data on marking, no detailed rules for such marking were established. (10) On 17 October 2006, the Commission Joint Research Centre issued an implementation study to evaluate Glyceroltriheptanoate (GTH) as a suitable marker for animal by-products in rendering systems. On the basis of this report, detailed requirements for the marking of processed animal by-products should be laid down. (11) Those requirements should be without prejudice to the marking of processed products for use in organic fertilisers or soil improvers in order to fulfil the obligation not to apply them directly to land to which farmed animals might have access in accordance with Commission Regulation (EC) No 181/2006 of 1 February 2006 implementing Regulation (EC) No 1774/2002 as regards organic fertilisers and soil improvers other than manure and amending that Regulation (3). (12) Certain exceptions from the requirement to mark processed products with GTH should be provided for, in particular as regards products moved for use or disposal with a method in accordance with Commission Regulation (EC) No 92/2005 of 19 January 2005 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards means of disposal or uses of animal by-products and amending its Annex VI as regards biogas transformation and processing of rendered fats (4). (13) Annexes I, II and VI to Regulation (EC) No 1774/2002 should therefore be amended accordingly. (14) In order to allow the Member States and the industry time to adapt to the new rules provided for by this Regulation, those rules should apply from 1 July 2008. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and VI to Regulation (EC) No 1774/2002 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 829/2007 (OJ L 191, 21.7.2007, p. 1). (2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1275/2007 (OJ L 284, 30.10.2007, p. 8). (3) OJ L 29, 2.2.2006, p. 31. (4) OJ L 19, 21.1.2005, p. 27. Regulation as last amended by Regulation (EC) No 1678/2006 (OJ L 314, 15.11.2006, p. 4). ANNEX Annexes I, II and VI to Regulation (EC) No 1774/2002 are amended as follows: (1) In Annex I the following point is added: 65. colour-coding  means the systematic use of colours as defined in Chapter I of Annex II for displaying information as provided for in this Regulation on the surface or part of the surface of a packaging, container or vehicle, or on a label or symbol applied to them. (2) Annex II is amended as follows: (a) Chapter I is replaced by the following: CHAPTER I Identification 1. All necessary measures must be taken to ensure that: (a) Category 1, Category 2 and Category 3 materials are identifiable and kept separate and identifiable during collection and transportation; (b) processed products are identifiable and kept separate and identifiable during transportation; (c) a marking substance for the identification of animal by-products or processed products of a specific category is only used for the category for which its use is required under this Regulation, or is established or laid down pursuant to point 4; and (d) animal by-products and processed products are dispatched from one Member State to another Member State in packaging, containers or vehicles which are prominently and, at least for the period of transport, indelibly colour-coded as follows: (i) in the case of Category 1 materials, using the colour black; (ii) in the case of Category 2 materials (other than manure and digestive tract content), using the colour yellow; (iii) in the case of Category 3 materials, using the colour green with a high content of blue to ensure that it is clearly distinguishable from the other colours. 2. During transport, a label attached to the packaging, container or vehicle must: (a) clearly indicate the category of the animal by-products or, in the case of processed products, the category of animal by-products from which the processed products were derived; and (b) bear the following words: (i) in the case of Category 3 material, not for human consumption ; (ii) in the case of Category 2 material (other than manure and digestive tract content) and processed products derived therefrom, not for animal consumption ; however, when Category 2 material is intended for the feeding of animals referred to in Article 23(2)(c) under the conditions provided for in that Article, the label shall instead indicate for feeding to ¦  completed with the name of the specific species of those animals for the feeding of which the material is intended; (iii) in the case of Category 1 material and processed products derived therefrom, for disposal only ; (iv) in the case of manure and digestive tract content, manure . 3. Member States may establish systems or lay down rules for the colour-coding of packaging, containers or vehicles used for the transport of animal by-products and processed products originating in and remaining on their territory, provided that those systems or rules do not confuse the colour-coding system provided for in point 1(d). 4. Without prejudice to point 3 of Annex V to Regulation (EC) No 999/2001, Member States may establish systems or lay down rules for the marking of animal by-products originating in and remaining on their territory provided that those systems or rules do not conflict with the marking requirements laid down for processed products in Chapter I of Annex VI to this Regulation. 5. By way of derogation from points 3 and 4, Member States may use the systems or rules referred to in those points for animal by-products originating in but not intended to remain on their territory if the Member State or third country of destination has communicated its agreement. (b) In Chapter X, point 1 is replaced by the following: 1. A commercial document in accordance with the model set out in this Chapter shall accompany animal by-products and processed products during transportation. However, for the transport of animal by-products and processed products on their own territory Member States may require: (a) to use a different commercial document, in paper or in electronic form, provided that such commercial document complies with the requirements laid down in point 2 of Chapter III; (b) that the quantity of the material referred to in point 2(c) of Chapter III is expressed in weight of the material in the commercial document; (c) that a copy of the commercial document is returned by the receiver to the producer to be kept by that producer in accordance with Chapter V as proof of arrival of the consignment. (3) Annex VI is amended as follows: (a) the title is replaced by the following: (b) Chapter I is amended as follows: (i) the title is replaced by the following: (ii) in part C, the following points are added: 10. In processing plants approved in accordance with Article 13, processed products as referred to in Article 4(2)(b) and (c) and Article 5(2)(b) and (c) shall be permanently marked with: (a) smell, where technically possible; and (b) glyceroltriheptanoate (GTH) in such a way that: (i) GTH is added to processed products that have undergone a preceding sanitising thermal treatment at a core temperature of at least 80 °C and remain subsequently protected from re-contamination; and (ii) all processed products contain homogenously throughout the substance a minimum concentration of at least 250 mg GTH per kg fat. 11. The operators of processing plants approved in accordance with Article 13 shall have in place a system of constant monitoring and recording of parameters suitable to demonstrate to the competent authority that the required homogeneous minimum concentration of GTH as referred to in point 10(b) is achieved in the processed products referred to in point 10. That monitoring and recording system shall include the determination of the content of intact GTH as triglyceride in a cleaned petroleum-ether 40-70 extract of GTH from samples taken at regular intervals. 12. The competent authority shall carry out a performance check of the monitoring and recording system referred to in point 11 to ascertain compliance with this Regulation and may, where necessary, request the testing of additional samples in accordance with the method referred to in the second paragraph of point 11. 13. The marking with GTH shall not be required for processed products as referred to in Article 4(2)(b) and (c) and Article 5(2)(b) and (c), where such products are: (a) moved by a closed conveyer system, where such a system has been authorised by the competent authority, from the processing plant for: (i) immediate direct incineration or co-incineration; or (ii) immediate use in accordance with a method approved for Category 1 and 2 animal by-products in accordance with Articles 1 and 2 of Regulation (EC) No 92/2005; or (b) intended for research or for scientific use authorised by the competent authority.